 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6   MA CHRISTINA LOPEZ,

                                Plaintiff,                 CASE NO. 2:19-cv-00287-JCC-BAT
 7
             v.                                            ORDER GRANTING STIPULATED
 8                                                         PROTECTIVE ORDER
 9   MEGAN J. BRENNAN, Postmaster
     General, United States Postal Service,
10
                                Defendant.
11
            The parties have stipulated to and petitioned the Court for entry of a Stipulated Protective
12
     Order. Dkt. 23. Having reviewed the parties’ stipulation, it is hereby ORDERED:
13
            1)      The terms of the parties’ Stipulated Protective Order (set forth at Dkt. 23) shall
14
     govern the parties’ production of confidential, proprietary, or private information.
15
            2)      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
16
     proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
17
     constitute a waiver by the producing party of any privilege applicable to those documents,
18
     including the attorney-client privilege, attorney work-product protection, or any other privilege
19
     or protection recognized by law.
20
            DATED this 15th day of October, 2019.
21

22                                                        A
                                                          BRIAN A. TSUCHIDA
23                                                        Chief United States Magistrate Judge



     ORDER GRANTING STIPULATED
     PROTECTIVE ORDER - 1
